           Case 2:20-cv-00576-RFB-BNW Document 14 Filed 04/01/20 Page 1 of 3


     Dana Howell, Bar # 11607
 1
     Kelly Kichline, Bar # 10642
 2   MGM RESORTS INTERNATIONAL
     6385 S. Rainbow Blvd. Suite 500
 3   Las Vegas, NV 89118
     Telephone: (702) 692- 1937
 4   Telephone: (702) 692- 5651
     Fax No.: (702) 669-4501
 5
     Email: dhowell@mgmresorts.com
 6           kkichline@mgmresorts.com

 7 Attorneys for Defendants,
   Bellagio, LLC dba Bellagio Hotel and Casino and
 8 MGM Resorts International

 9                                   UNITED STATES DISTRICT COURT
10                                         DISTRICT OF NEVADA
11
     DIANA HOLMES,                                      Case No.: 2:20-cv-00576-RFB-BNW
12
                        Plaintiff,
13                                                      STIPULATION, REQUEST, AND ORDER
     vs.                                                EXTENDING TIME TO ANSWER OR
14                                                      OTHERWISE RESPOND TO
                                                        PLAINTIFF’S COMPLAINT
15   BELLAGIO, LLC, a Nevada corporation;
     MGM RESORTS INTERNATIONAL, a
16   foreign corporation; et al.,

17
                        Defendants.
18

19            Plaintiff Diana Holmes (“Plaintiff”) and Defendants Bellagio, LLC d/b/a/ Bellagio Hotel and

20   Casino (“Bellagio”) and MGM Resorts International (“MGMRI”) (collectively, “Defendants”), by and

21   through their counsel of record, jointly submit this Stipulation, Request, and Order Extending Time to

22   Answer or Otherwise Respond to Plaintiff’s Complaint (the “Stipulation”). This Stipulation is made in

23   accordance with LR IA 6-1, LR IA 6-2, and LR 7-1 of the Local Rules of this Court. This is the first

24   request for an extension of time to file an answer or otherwise respond to Plaintiff’s Complaint.

25            Plaintiff’s Complaint was filed on March 6, 2020. Defendants moved to remove this case to

26   Federal Court on March 23, 2020. No scheduling order has been entered in this case. The instant

27   extension is requested because of State-wide and National events involving the Coronavirus (COVID-

28   19) pandemic, including the complete shutdown of Defendants’ operations.
        Case 2:20-cv-00576-RFB-BNW Document 14 Filed 04/01/20 Page 2 of 3



 1            Upon agreement by and between the parties, the undersigned respectfully requests this Court
 2   to grant an extension until May 1, 2020 for Defendants to file an answer or otherwise respond to
 3   Plaintiff’s Complaint. By entering into this Stipulation, none of the parties waive any rights they have
 4   under statute, law, or rule.
 5
     Dated: April 1, 2020
 6

 7    JONES LOVELOCK                                        BELLAGIO, LLC AND MGM RESORTS
                                                            INTERNATIONAL
 8
      By: /s/ Nicole Lovelock                               By: /s/ Kelly Kichline
 9
     Nicole E. Lovelock, Esq.                           Dana Howell, Bar # 11607
10   Stephen A. Davis, Esq.                             Kelly Kichline, Bar # 10642
     JONES LOVELOCK                                     MGM RESORTS INTERNATIONAL
11
     6675 S. Tenaya Way, Suite 200                      6385 S. Rainbow Blvd., Suite 500
12   Las Vegas, Nevada 89113                            Las Vegas, NV 89118
     Email: nlovelock@joneslovelock.com                 Telephone: (702) 692- 1937
13           sdavis@joneslovelock.com                   Telephone: (702) 692- 5651
     Attorneys for Plaintiff                            Fax No.: (702) 669-4501
14   Diana Holmes                                       Email: dhowell@mgmresorts.com
                                                                kkichline@mgmresorts.com
15
                                                         Attorneys for Defendants
16                                                       Bellagio, LLC dba Bellagio Hotel and Casino
                                                         and MGM Resorts International
17

18

19
                                                   ORDER
20
                                                   IT IS SO ORDERED.
21

22
                                                   UNITED STATES MAGISTRATE JUDGE
23

24
                                                           April 2
                                                   Dated: ______________, 2020
25

26

27

28

                                                        2
        Case 2:20-cv-00576-RFB-BNW Document 14 Filed 04/01/20 Page 3 of 3



 1

 2

 3

 4                                      CERTIFICATE OF SERVICE
 5          I HEREBY CERTIFY that on April 1, 2020, I electronically filed a copy of the foregoing with
 6   the Clerk of Court using the CM/ECF system, which sent a notification of such filing (NEF) to the
 7   registered participants as identified on the NEF to receive electronic service, including:
 8
     Nicole E. Lovelock, Esq.
 9
     Stephen A. Davis, Esq.
10   JONES LOVELOCK
     6675 S. Tenaya Way, Suite 200
11   Las Vegas, Nevada 89113
     Email: nlovelock@joneslovelock.com
12           sdavis@joneslovelock.com
     Attorneys for Plaintiff, Diana Holmes
13
                                                   /s/ Kelly Kichline
14
                                                   Dana Howell, Bar # 11607
15                                                 Kelly Kichline, Bar # 10642

16                                                 Attorneys for Defendants.

17

18

19
20

21

22

23

24

25

26

27

28

                                                        3
